Chief Justice Mercur
delivered the opinion of the court October 1st 1883.
*266This case arises on a contract of insurance against injuries and death through external, violent, and accidental means. The death of the intestate was so caused. The general terms of the policy are broad enough to make the company liable. It claims exemption therefrom under certain exceptions in the policy. What rule then must be applied in the interpretation of this contract and its exceptions ?
The true principle of sound ethics, says Chancellor Kent, is to give the contract the sense in which the person making the promise believes the other party to have accepted it. A just sense should be exercised in so interpreting it as to give due and fair effect to its provisions : 2 Kent’s Com. 557. When a party uses an expression of his liability having two meanings, one broader and the other more narrow, and each equally probable, he cannot, after an acceptance by the other contracting party, set up the narrow construction : 2 Whar. on Con. § 670. Hence, when an insurance company tenders a policy to a party seeking to be insured, and uses in the policy ambiguous words, these words will be held to have the meaning most favorable to the insured, as the .presumption is that on this construction he took the policy, and as the company could have avoided the difficulty by being more specific: Id.; Fowkes v. Ins. Co., 3 B. & S. 917. The words in such case, said Mr. Justice Blackburn, ought to be construed in that sense, in which, looking fairly at them, a prudent man would have understood the words to mean : Id. It is now well recognized as a general rule that when a stipulation or an exception to a policy of insurance, emanating from the insurers, is capable of two meanings, the one is to be adopted which is most favorable to the insured : May on Ins. §§ 172-179; Wood on Ins. §§ 141-6; Allen v. Ins. Co., 85 N. Y. 473; Western Ins. Co. v. Cropper, 8 Casey 351; White v. Smith, 9 Id. 186. In case of doubt as to the meaning of terms emanating from an insurance company, they are to be construed most strongly against the insurer: May on Ins., supra; Fowkes v. Ins. Co., supra; Wilson v. Ins. Co., 4 R. I. 156; Bartlett v. Ins. Co., 46 Maine 500; Bowman v. Same, 27 Mo. 152; Ins. Co. v. Slaughter, 12 Wall. 404; N. A. Life & Acc. Ins. Co. v. Burroughs, 19 P. F. Smith 43.
The business of this company is to insure against accidents. The purpose of this policy is to pay specific damages for bodily injuries and death caused by external violent and accidental means. The death of the intestate was so caused. The company seeks to avoid liability under two clauses in the policy. One provides the insurance shall not. extend to a case of death or injury caused by “ voluntary exposure to unnecessaiy dangerthe other that “ walking or being on the road-bed or bridge of any railway are hazards not contemplated or *267covered by this contract,, and no sum will be paid for disability or loss of life, in consequence of such exposure, or while thus exposed.”
The insured was traveling by rail through Indiana on his way to Kentucky. The train stopped on the bridge across the Ohio River by reason of the draw part of the bridge being open. He went to the front platform of the coach in which he was riding, and stepped off, and through a hole in the floor of the bridge, causing his death. This hole was about three feet wide and four feet long. It was caused by the removal of some planks during the making of repairs.
1. Was this act of the insured a voluntary exposure to unnecessary danger ?
To make him guilty of a “ voluntary exposure to danger ” he must intentionally have done some act which reasonable and ordinary prudence would pronounce dangerous. The uncontradicted evidence shows that several other passengers got out of the coach, and some of them in advance of the insured. They certainly apprehended no danger. It is customary .for male passengers to alight when a train stops for any length of time. No notice was given to passengers that it was dangerous to get out of the coach where it stood. . So far as appears, the bridge, with the exception of this hole, was well covered with plank and entirely safe. When the intestate alighted other passengers were standing on the bridge near the brakeman. The latter was sitting on timber that was lying on the foot-walk of the bridge, and was to be used in the repairs being made. The passengers had no knowledge of these repairs. The brakeman held his lantern so placed on the floor that another timber cast its shadow over this hole making it impossible for the insured to see it. He could see that portion of the floor lighted by the lantern, and the passengers standing thereon. He could see the brakeman near them. He stepped out of the coach in plain sight of the brakeman. He had a right to suppose he would land on a floor as firm as that on which the others stood. Neither word nor sight gave him any notice of danger. He did not approach the opening caused by the draw, and was not injured thereby.
It is true he voluntarily left the car ; but a clear distinction exists between a voluntary act and a voluntary exposure to danger. Hidden danger may exist; yet the exposure thereto without any knowledge of the danger does not constitute a voluntary exposure to it. The approach to an unknown and unexpected danger does not make the act a voluntary exposure thereto. The result of the act does not necessarily determine the motive which prompted the action. The act may be voluntary ; *268yet the exposure involuntary. The danger being unknown, the injury is accidental.
Accident is defined by Worcester to be an event proceeding from an unknown cause or happening without the design of the agent: an unforeseen event: incident: casualty : chance: and by Webster, an event that takes place without one’s forethought or expectation : an- event which proceeds from an unknown cause or is an unusual effect of a known cause, and therefore not expected : chance : casualty : contingency.
In view of the unquestioned facts, the death of the intestate was accidental. The danger, was unknown. The injury was not designed. We think there was not such a voluntary exposure to danger as to fairly bring the act of the insured within the meaning of the exception.
2. Was. he walking or being on the road-bed or bridge of the railway?
lie certainly was not walking on the road-bed or bridge, and strictly speaking it is doubtful whether he was being on either. The evidence indicates that without touching either he probably passed directly from the steps of the car through the hole in the bridge. We will not, however, put the case on the narrow ground that he did not come in contact with either road-bed or bridge. The language of the exception clearly implies two thoughts. One, that the insured must not be on the road-bed or bridge for any length of time : the other, that the prohibition is not to guard against injury resulting from a defective road-bed or defective railway bridge: but against the danger of injury from trains passing thereon. . If the design was to apply the language to bridges defectively constructed or out of repair, it would not have been restricted to railway bridges. It would have included all bridges, both foot and wagon. The purpose is not to avoid liability for iujuries resulting from being on bridges unsafe in themselves. The manifest intent is to exempt from responsibility for damages caused by collision with trains moving thereon. The present is not like a case between a passenger and a railway company, in which the company may be exempt from liability for damages arising from negligence of the passenger, not voluntary. Nor did the act-of the insured prove such a reckless exposure of his person, nor obvious risk of danger, as to bring hirn within the application of the rule declared in Morel v. Miss. Valley Ins. Co., 4 Bush 535; Lovell v. Accident Ins. Co., 3 Ins. Law Jour. 877; Sawtelle v. Railway Pass. Ass. Co., 15 Blatchford 216; and kindred cases.
We therefore think, under the facts found, and the rules of law which we have stated, the learned judge erred in holding *269that the conduct of the insured brought him within either of the exceptions, so as to relieve the company from liability.
We discover no merit in the seventh specification of error ; the others are substantially sustained.
Judgment reversed, and judgment in favor of the plaintiff for three thousand dollars, with interest thereon from the commencement of the suit and costs.